Citation Nr: 1643670	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-26 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a hearing before the undersigned in August 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA opinion must be obtained clarifying whether the Veteran has chronic fatigue syndrome as a distinct condition (service connection is already in effect for posttraumatic stress disorder, which includes chronic sleep impairment).  The March 2010 opinion is insufficient in this regard, as it merely states that the Veteran did not meet the "requirements" for a diagnosis, without specifying what those requirements were or why they were not met.  A March 2010 addendum opinion states that the Veteran's fatigue was more likely related to PTSD and depression, without any explanation.  Thus, the opinions are not adequate to make an informed decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning). 

The Veteran's chronic fatigue is not necessarily correlated with sleep impairment.  For example, a February 2002 private treatment record states that the Veteran had fatigue, but reported sleeping well with no sleep apnea symptoms.  VA treatment records dated in September 2011 and October 2011 reflect that the Veteran had mild sleep apnea which was "not proportionate" to his symptoms of sleepiness, and reported improved sleep but with chronic fatigue continuing to be a problem.

At the same time, although there are diagnoses of chronic fatigue syndrome of record, they are not sufficient to determine whether the condition is established for purposes of service connection.  In this regard, a December 2011 private treatment record authored by a Dr. Miller states that the Veteran likely had chronic fatigue syndrome because a CPAP machine to treat his sleep apnea did not alleviate his fatigue, and there was no other "obvious reason" for the fatigue, including after extensive laboratory testing had been conducted.  However, in order to constitute a qualifying chronic disability for purposes of the Gulf War presumption, there must be signs of a medically unexplained chronic multisymptom illness, including chronic fatigue syndrome, in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2016).  The sole fact that the Veteran reported subjective fatigue in this record, which "mostly" occurred after exercise, is not sufficient.  

A February 2011 letter by the Veteran's treating psychiatrist at VA states that the Veteran was being treated for "symptoms of PTSD, chronic fatigue syndrome, and depression" (emphasis added).  However, the psychiatrist did not state that the Veteran actually had a diagnosis of chronic fatigue syndrome, or, alternatively, explain the basis for the diagnosis.  

In light of the above, a new VA opinion is necessary to make an informed decision. 

More recent treatment records should also be obtained if possible.  There are no VA treatment records in the file dated after August 2012.  The most recent private treatment record is dated in December 2011.  Current outstanding records might help clarify whether chronic fatigue syndrome is established. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and add to the claims file any outstanding VA treatment records dated since August 2012, including from the Cleveland (Louis Stokes) VA Medical Center.  

2. Request the Veteran to identify any private treatment records related to his chronic fatigue.  Appropriate efforts must be made to obtain these records if he has adequately identified them and authorized their release.  He should also be invited to submit these records himself. 

3. Then, obtain a new medical opinion as to whether the Veteran has chronic fatigue syndrome.  The examiner must explain what the requirements are for establishing the presence of this condition, and whether the Veteran has signs and symptoms satisfying such requirements.  A complete explanation must be provided in support of the conclusion reached. 

4. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




